CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT made and entered into as of November 17, 2000
by and between Harnischfeger Industries, Inc., a Delaware corporation (the
"Company"), and Michael S. Olsen (the "Participant").

RECITALS

WHEREAS, the Participant is currently employed by the Company; and

WHEREAS, the Company and the Participant wish to set forth their respective
rights and obligations in the event of a Change in Control in the Company;

NOW THEREFORE, in consideration of the premises hereof and of the mutual
promises and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Certain Definitions.

(a) "Cause". For the purposes of this Agreement, the Company shall have "Cause"
to terminate the Participant's employment upon (i) the willful and continued
failure of the Participant substantially to perform the Participant's duties of
employment (other than as a result of physical or mental illness or injury)
after the Board of Directors of the Company (the "Board") or the Chief Executive
Officer or President of the Company delivers to the Participant a written demand
for substantial performance that specifically identifies the manner in which the
Board, Chief Executive Officer or President believes that the Participant has
not substantially performed the Participant's duties of employment; or (ii)
willful illegal conduct or gross misconduct by the Participant that results in
material and demonstrable damage to the business or reputation of the Company or
its subsidiaries; or (iii) the Participant's conviction of, or plea of guilty or
nolo contendere to, a felony. No act or failure to act on the part of the
Participant shall be considered "willful" unless it is done, or failed to be
done, by the Participant in bad faith or without reasonable belief that the
Participant's action or omission was in the best interests of the Company. Any
act or failure to act that is based upon the authority given pursuant to a
resolution duly adopted by the Board, the instruction of the Chief Executive
Officer or a senior officer of the Company, or the advice of counsel for the
Company, shall be conclusively presumed to be done, or failed to be done, by the
Participant in good faith and in the best interests of the Company.

(b) "Change in Control". For purposes of this Agreement, Change in Control shall
mean:

(i) Consummation of a plan of reorganization confirmed pursuant to title 11,
United States Code, that (A) provides for the conversion of debt of the Company
into equity interest in the Company such that, following consummation of such
plan of reorganization, holders of debt of the Company immediately prior to
consummation of such plan of reorganization beneficially own, directly or
indirectly, fifty percent (50%) or more of, respectively, the then outstanding
shares of Common Stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such plan of reorganization
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) or (B) is a liquidating
plan of reorganization of the Company; or

(ii) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act)) (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifteen percent (15%) or more
of either (A) the then outstanding shares of Stock (the "Outstanding Company
Common Stock") or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of the
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (C)
any acquisition pursuant to a transaction which complies with clauses (A), (B)
and (C) of subsection (iv) of this Section 1(b); or

(iii) Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other that the Board; or

(iv) Consummation by the Company of a merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a "Business Combination"), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of Common Stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan or
related trust of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, fifteen percent (15%) or
more of, respectively, the then outstanding shares of Common Stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and (C)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(v) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c) "Disability". Disability with respect to a Participant means that (i) the
Participant has been unable, for a period of 180 consecutive business days, to
perform the Participant's duties of employment, as a result of physical or
mental illness or injury, and (ii) a physician selected by the Company or its
insurers, and acceptable to the Participant or the Participant's legal
representative, has determined that the Participant's incapacity is total and
permanent. A termination of the Participant's employment by the Company for
Disability shall be communicated to the Participant by written notice, and shall
be effective on the 30th day after receipt of such notice by the Participant
(the "Disability Effective Date"), unless the Participant returns to full-time
performance of the Participant's duties before the Disability Effective Date.

(d) "Good Reason". For purposes of this Agreement, Good Reason shall mean, with
respect to a Participant, without the Participant's prior written consent:

(i) the assignment to the Participant of any duties inconsistent in any material
and adverse respect with the duties assigned to the Participant by the Company
as of the date of this Agreement, or any action by the Company that results in a
material diminution in the Participant's position, authority, duties or
responsibilities from those held, exercised and/or assigned to the Participant
as of the date of this Agreement, other than an isolated, insubstantial and
inadvertent action that is not taken in bad faith and is remedied by the Company
promptly after receipt of notice thereof from the Participant, describing in
reasonable detail the objectionable duties or responsibilities; or

(ii) any material reduction in the Participant's base salary or bonus
opportunity or other material employee benefits from the levels in effect as of
the date of this Agreement, other than (A) an isolated, insubstantial and
inadvertent action that is not taken in bad faith and is remedied by the Company
promptly after receipt of notice thereof from the Participant describing in
reasonable detail the objectionable reduction, or (B) any modification to the
Company's employee benefits in conjunction with the establishment of a
substitute or replacement employee benefit program providing the Participant
with substantially similar employee benefits; or

(iii) any requirement by the Company that the Participant's services be rendered
primarily at a location or locations more than thirty-five (35) miles from the
Participant's employment location as of the date of this Agreement.

(e) "Substitute Employer". For purposes of this Agreement, Substitute Employer
shall mean a third party with whom the Participant obtains employment and in
connection with which the Participant is entitled to receive compensation.

2. Effective Date; Protection Period.

(a) "Effective Date" shall mean the first date on which a Change in Control
occurs.

(b) The "Protection Period" shall mean the period beginning on the Effective
Date and ending on the second anniversary thereof.

3. Compensation in Connection with a Change in Control; Health and Welfare
Coverage, Outplacement, and Other Benefits. If the Participant's employment with
the Company is terminated during the Protection Period (including any such
termination occurring within 90 days prior to the Effective Date) by the
Participant for Good Reason or by the Company for any reason other than Cause,
the Company shall:

(a) Pay the Participant an amount equal to two (2) times the sum of (x) his
maximum annual base salary in effect from the date of this Agreement through the
date of the termination of employment and (y) the greater of (i) his Target
Bonus authorized in the Company's Annual Incentive Plan in effect on the date of
the termination of employment or (ii) the amount authorized in the Company's
Annual Incentive Plan in effect during the year prior to the date of the
termination of employment, payable no later than ten calendar days following the
date of termination of employment in a lump sum by certified check or wire
transfer; and

(b) Continue to maintain for the benefit of the Participant and his dependents,
medical, dental, and other health benefits provided to the Participant and his
dependents as of the date of termination (the "Continuation Benefits") on terms
no less favorable to the Participant than the Company provides to other
employees similarly situated in the Company. The Company shall provide such
benefits for a period up to two (2) calendar years following the termination of
employment (subject to the mitigation provision set forth hereinafter). The
Participant shall be required to make any contributions and pay any co-payments,
deductibles or similar amounts required to maintain such Continuation Benefits;
provided, however, that such contributions, co-payments, deductibles or similar
amounts are also required to be made by other employees similarly situated
within the Company. If at any time during the entitlement period the Participant
shall obtain employment with a Substitute Employer in which the Participant is
entitled to receive benefits in connection with such employment on terms
provided by the Substitute Employer to its similarly situated employees
generally, the Company shall no longer be required to provide such Continuation
Benefits to the Participant of the type provided by the Substitute Employer,
regardless of whether such benefits differ in any respect from the Continuation
Benefits.

(c) Provide the Participant with the outplacement services provided to similarly
situated executives of the Company but at a level no less favorable than
provided to similarly situated executives immediately prior to the Change in
Control, with a provider that is reasonably agreed upon by the Participant and
the Company.

4. Section 280G Limitation.

(a) For purposes of this Section 5: (i) a "Payment" shall mean any payment or
distribution in the nature of compensation to or for the benefit of the
Participant, whether paid or payable pursuant to this Agreement or otherwise;
(ii) "Agreement Payment" shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section); (iii) "Present Value" shall mean such
value determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of
the Internal Revenue Code of 1986, as amended (the "Code"); and (iv) "Reduced
Amount" shall mean an amount expressed in Present Value that maximizes the
aggregate Present Value of Agreement Payments without causing any Payment to be
nondeductible by the Company or any successor thereto because of Section 280G of
the Code.

(b) Anything in the Agreement to the contrary notwithstanding, in the event
PricewaterhouseCoopers LLP (the "Accounting Firm") shall determine that receipt
of all Payments would subject the Participant to tax under Section 4999 of the
Code or result in any portion of any Payments being nondeductible by the Company
(or any successor hereto), the aggregate Agreement Payments shall be reduced
(but not below zero) to meet the definition of Reduced Amount.

(c) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the
Participant notice to that effect and a copy of the detailed calculation
thereof, and the Participant may then elect, in his or her sole discretion,
which and how much of the Agreement Payments shall be eliminated or reduced (as
long as after such election the Present Value of the aggregate Agreement
Payments equals the Reduced Amount), and shall advise the Company in writing of
his or her election within ten days of his or her receipt of notice. If no such
election is made by the Participant within such ten-day period, the Company may
elect which of such Agreement Payments shall be eliminated or reduced (as long
as after such election the Present Value of the aggregate Agreement Payments
equals the Reduced Amount) and shall notify the Participant promptly of such
election. All determinations made by the Accounting Firm under this Section
shall be binding upon the Company and the Participant and shall be made as soon
as practicable following the election under this Section 4(c). As promptly as
practicable following such determination, the Company shall pay to, provide or
distribute for the benefit of the Participant such Agreement Payments as are
then due to the Participant under this Agreement and shall promptly pay to,
provide or distribute for the benefit of the Participant in the future such
Agreement Payments as become due to the Participant under this Agreement.

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid, provided or distributed by the
Company to or for the benefit of the Participant pursuant to this Agreement
which should not have been so paid, provided or distributed ("Overpayment") or
that additional amounts which will have not been paid, provided or distributed
by the Company to or for the benefit of the Participant pursuant to this
Agreement could have been so paid, provided or distributed ("Underpayment"), in
each case, without resulting in any Payment being nondeductible by the Company
or any successor thereto. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Participant which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid, provided or distributed by the Company to or for the benefit
of the Participant shall be treated for all purposes as a loan to the
Participant which the Participant shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Participant to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Participant is subject to tax under Section1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid or
provided by the Company to or for the benefit of the Participant together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

(e) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 5 shall be borne by the Company.

5. Waiver of Other Payments and Benefits. The compensation and benefits
arrangements set forth in this Agreement are in lieu of any rights or claims
that Participant may have with respect to severance or other benefits resulting
from a termination of employment during the Protection Period, other than (A)
the Participant's accrued annual base salary through the date of termination of
employment, any incentive compensation earned through the date of termination of
employment, and the value of the Participant's accrued, but unused, vacation
days, in each case to the extent not theretofore paid, and (B) benefits under
any tax-qualified employee pension benefit plans subject to the Employee
Retirement Income Security Act of 1974, as amended (including the Company's
401(k) plan and tax qualified pension plan) and the Company's Supplemental
Retirement Plan.

6. Non-exclusivity of Rights. Except as specifically provided in this Agreement,
nothing herein shall prevent or limit the Participant's continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies for which the Participant may qualify, nor
shall anything in this Agreement limit or otherwise affect such rights as the
Participant may have under any contract or agreement with the Company; provided,
however, that any payments due under this Agreement shall offset severance
payments due to the Participant under any severance plan applicable to employees
of the Company. Vested benefits and other amounts that the Participant is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement with, the Company or any of its affiliated companies
on or after the date of termination of employment shall be payable in accordance
with such plan, policy, practice, program, contract or agreement, as the case
may be, except as explicitly modified by this Agreement.

7. Full Settlement. The Company's obligation to make the payments provided for
in, and otherwise to perform its obligations under, this Agreement shall not be
affected by or subject to any set-off, counterclaim, recoupment, defense or
other claim, right or action that the Company may have against the Participant
or others. In no event shall the Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Agreement and, except as
specifically provided in Section 3(b), such amounts shall not be reduced,
regardless of whether the Participant obtains other employment.

8. Confidential Information; Noncompetition; Nonsolicitation.

(a) The Participant shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies and their respective businesses
that the Participant obtains during the Participant's employment by the Company
or any of its affiliated companies and that is not public knowledge (other than
as a result of the Participant's violation of this Section 8(a)) ("Confidential
Information"). The Participant shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Participant's
employment with the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process. All computer software,
business cards, telephone lists, customer lists, price lists, contract forms,
catalogs, records, files and know-how acquired while an employee of the Company
are acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company's possession or premises or made use of other than in
pursuit of the Company's business or as may otherwise be required by law or any
legal process, and, upon termination of employment for any reason, the
Participant shall deliver to the Company, without further demands, all such
items and any copies thereof which are then in his possession or under his
control.

(b) During the Noncompetition Period (as defined below), the Participant shall
not, without the prior written consent of the Board, engage in or become
associated with a Competitive Activity. For purposes of this Section 8(b), the
"Noncompetition Period" means the one year period after Participant's
termination of employment for any reason during the Protection Period; a
"Competitive Activity" means any business or other endeavor that is in
substantial competition with any business conducted by the Company at the time
of such termination; and (iii) the Participant shall be considered to have
become "associated with a Competitive Activity" if he becomes directly or
indirectly involved as an owner, shareholder, employee, officer, director,
independent contractor, agent, partner, advisor, or in any other capacity
calling for the rendition of the Participant's personal services, with any
individual, partnership, corporation or other organization that is engaged in a
Competitive Activity. Notwithstanding the foregoing, the Participant may make
and retain investments during the Noncompetition Period in not more than three
percent of the equity of any entity engaged in a Competitive Activity, if such
equity is listed on a national securities exchange or regularly traded in an
over-the-counter market.

(c) During the Noncompetition Period, the Participant will not, directly or
indirectly, solicit for employment or employ on behalf of any organization other
than the Company or employ any person (other than any personal assistant hired
to work directly for the Participant) employed by the Company, nor will the
Participant, directly or indirectly, solicit for employment on behalf of any
organization other than the Company any person known by the Participant (after
reasonable inquiry) to be employed at the time by the Company.

(d) The Participant shall continue to be subject to the terms of the
Harnischfeger Industries, Inc. Employee Proprietary Rights and Confidentiality
Agreement (the "Confidentiality Agreement") pursuant to the terms of such
agreement. If, during the Protection Period, the Confidentiality Agreement is no
longer applicable, the Participant shall be subject to the provisions set forth
below in this Section 8(d) with respect to the Company. The Participant shall
promptly communicate to the Company all ideas, discoveries and inventions which
are or may be useful to the Company or its business. The Participant
acknowledges that all ideas, discoveries, inventions, and improvements which
heretofore have been or are hereafter made, conceived, or reduced to practice by
him at any time during his employment with the Company or heretofore or
hereafter gained by him at any time during his employment with the Company are
the property of the Company, and the Participant hereby irrevocably assigns all
such ideas, discoveries, inventions, and improvements to the Company for its
sole use and benefit, without additional compensation. The provisions of this
Section 8(d) shall apply whether such ideas, discoveries, inventions, or
improvements were or are conceived, made or gained by him alone or with others,
whether during or after usual working hours, whether on or off the job, whether
applicable to matters directly or indirectly related to the Company's business
interests (including potential business interests), and whether or not within
the specific realm of his duties. The Participant shall, upon request of the
Company, but at no expense to the Participant, at any time during or after his
employment with the Company, sign all instruments and documents reasonably
requested by the Company and otherwise cooperate with the Company to protect its
right to such ideas, discoveries, inventions, or improvements including applying
for, obtaining, and enforcing patents and copyrights thereon in such countries
as the Company shall determine.

(e) The provisions of Sections 8 (a), (b), (c) and (d) of this Agreement shall
remain in full force and effect until the expiration of the Noncompetition
Period specified herein notwithstanding the termination of the Participant's
employment hereunder. For purposes of this Section 8, the "Company" shall
include all subsidiaries of the Company.

(f) In the event of a breach of the Participant's covenants under this Section
8, it is understood and agreed that the Company shall be entitled to injunctive
relief, as well as any other legal or equitable remedies. The Participant
acknowledges and agrees that the covenants, obligations and agreements of the
Participant in Section 8(a), (b), (c), (d) and (e) of the Agreement relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, the Participant agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Participant from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies that
the Company may have. The Company and the Participant hereby irrevocably submit
to the exclusive jurisdiction of the courts of Wisconsin and the Federal courts
of the United States of America, in each case located in Milwaukee, in respect
of the injunctive remedies set forth in this Section 8(f) and the interpretation
and enforcement of Sections 8(a), (b), (c), (d) and (e) insofar as such
interpretation and enforcement relate to any request or application for
injunctive relief in accordance with the provisions of this Section 8(f), and
the parties hereto hereby irrevocably agree that (i) the sole and exclusive
appropriate venue for any suit or proceeding relating solely to such injunctive
relief shall be in such a court, (ii) all claims with respect to any request or
application for such injunctive relief shall be heard and determined exclusively
in such a court, (iii) any such court shall have exclusive jurisdiction over the
person of such parties and over the subject matter of any dispute relating to
any request or application for such injunctive relief, and (iv) each hereby
waives any and all objections and defenses based on forum, venue or personal or
subject matter jurisdiction as they may relate to an application for such
injunctive relief in a suit or proceeding brought before such a court in
accordance with the provisions of this Section 8(f).

9. Attorneys' Fees. The Company agrees to reimburse, to the fullest extent
permitted by law, all legal fees and expenses that the Participant may
reasonably incur as a result of any contest by the Company or the Participant
(whether against the Company or any other party) with respect to the validity or
enforceability of or liability under, or otherwise involving, any provision of
this Agreement; provided, however, that no such reimbursement shall be made
unless the Participant substantially prevails in any such dispute (without
taking into account any ability by the Company or other party to appeal any
resolution of a dispute). Such reimbursement shall be made following resolution
of the dispute within 30 days following the Company's receipt of invoices for
such fees.

10. Binding Agreement. This Agreement and all obligations of the Company
hereunder shall be binding upon the successors and assignees of the Company.
This Agreement and all rights of the Participant hereunder shall inure to the
benefit of and be enforceable by the Participant's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

11. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly provided when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:

To the Company: To the Participant:    General Counsel _____________________
   Harnischfeger Industries, Inc. _____________________    P.O. Box 554
_____________________    Milwaukee, WI 53211 _____________________



12. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

13. Governing Law; Validity and Enforceability. This Agreement shall be
construed according to the laws of Wisconsin. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement. If any provision of
this Agreement shall be held invalid or unenforceable in part, the remaining
portion of such provision, together with all other provisions of this Agreement,
shall remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.

14. Gender and Number. Where the context of this Agreement admits, words in the
masculine gender shall include feminine and neuter genders, the plural shall
include the singular and the singular shall include the plural.

15. Amendment; Modification; Waiver. This Agreement may not be amended except by
the written agreement of the parties hereto. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Participant and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

16. Binding Effect. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign, transfer or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided for herein. Without limiting the generality of the foregoing,
Participant's right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 16, the Company shall have no liability to pay any amount so
attempted to be assigned, transferred or delegated.

17. Arbitration. Subject to Section 8(f) of this Agreement, any dispute or
controversy between the parties relating to or arising out of this Agreement or
any amendment or modification hereof shall be determined by arbitration in
Milwaukee, Wisconsin by and pursuant to the rules then prevailing of the
American Arbitration Association, other than claims for injunctive relief under
Section 11. The arbitration award shall be final and binding upon the parties
and judgment may be entered thereon by any court of competent jurisdiction. The
service of any notice, process, motion or other document in connection with any
arbitration under this Agreement or the enforcement of any arbitration award
hereunder may be effectuated either by personal service upon a party or by
certified mail duly addressed to him or to his executors, administrators,
personal representatives, next of kin, successors or assigns, at the last known
address or addresses of such party or parties.

18. Notification of Change in Control. The Company shall notify the Participant
in writing of any Change in Control.

19. Election by Participant. IMPORTANT: You must notify the Company in writing
of your election to waive any and all claims you may have under pre-petition
change-in-control arrangements in order to be eligible for the benefits provided
for in this Agreement. Your election must be made by signing the attached
election form (Exhibit "A") prior to November 22, 2000 and delivering the signed
form pursuant to Section 11 of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

By: ______________________________________ Michael S. Olsen By:
______________________________________ The Company